October 26, 1938. The opinion of the Court was delivered by
The demurrer in this case should have been sustained as to the defendants-appellants, C.C. Follette and Henry Monroe. The acts complained of and alleged to have been committed by these appellants, as agents of C.R. Follette, were separate, and there is no allegation of a conspiracy, or allegations from which a conspiracy could be inferred.
The "Jumbling Act" (Section 484 of the Code), gives relief from the requirement of a separate statement of two or more causes of action belonging to one of the classes which *Page 349 
may be united under Section 487 of the Code, when there has been one injury and the two or more acts may have caused or contributed to it.
In Fennell v. Woodward, 141 S.C. 173, 139 S.E., 383, the Court quoted with approval from Pendleton v. ColumbiaRailway, G.  E. Co., 133 S.C. 326, 131 S.E., 265, the following language (page 385): "* * * The salutary object of that statute, in so far as it refers to `how two or more causes of action for damages shall be pleaded,' was to abolish the practice which had prevailed prior to its enactment of requiring the plaintiff in a tort action to make of each separate negligent act or omission, capable in itself of producing the injury, a separate and distinct cause of action in his complaint. (Citing cases.) The assumption upon which that act is predicated — that a cause of action in tort based upon a single injury is not properly divisible into as many parts as there are separate and independent acts of negligence causing, or contributing to, the result complained of is, we think, entirely sound."
The order appealed from is affirmed as to the appellant, C.R. Follette; and reversed as to the other two appellants.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM and FISHBURNE concur.
MR. JUSTICE CARTER did not participate on account of illness.